EXHIBIT 10.1






MERCADOLIBRE, INC. 2009 LONG TERM RETENTION PROGRAM
 


 
























Effective as of January 1, 2009
Amended and Restated
Effective January 1, 2013



--------------------------------------------------------------------------------


Contents
 

--------------------------------------------------------------------------------

 
MercadoLibre, Inc. 2009 Long Term Retention Program


Article 1.
Purpose
2
Article 2.
Definitions
2
Article 3.
Participation; Performance Goals and Award Opportunities
4
Article 4.
Review of Participant’s Performance
4
Article 5.
Payment of Awards
4
Article 6.
Termination of Employment; Forfeitures
5
Article 7.
Administrative Provisions
6


 
 
 

--------------------------------------------------------------------------------

 
MERCADOLIBRE, INC. 2009 LONG TERM RETENTION PROGRAM
 
Article 1.  
Purpose.

 
The MercadoLibre, Inc. 2009 Long Term Retention Program (the “Plan”) is
effective as of January 1, 2009 and is amended and restated effective January 1,
2013.  The principal purpose of the Plan is to assist the Company in the
retention of key employees that have valuable industry experience and developed
competencies by rewarding Participants in relation to their individual results
and their contributions to the organization, as well as overall Company goals
and performance.
 
Article 2.  
Definitions

 
When used in the Plan, the following terms shall have the meanings set forth
below:
 
A.
“Award” means a specified amount, calculated in accordance with Article V,
payable to a Participant under this Plan for services provided to the Company in
2009, (i) in the case of Award payments made before a Change in Control, in the
form of cash, Shares or any combination of cash and Shares as determined by the
Award Committee from time to time in its sole discretion, or (ii) in the case of
Award payments made on or after a Change in Control, in the form of cash only.
Award payments hereunder shall be contingent on the attainment of one or more
Performance Goals.  The timing of the payment of an Award, as well as the
conditions of such payment, is subject to the Plan terms.  An Award may, but is
not required to, be evidenced by a separate agreement executed by the
Participant.  Subject to Article 7, an Award will be subject to such terms and
conditions which the Award Committee determine are appropriate.

 
B.
“Award Committee” means the Compensation Committee of the Board, or such other
committee that the Board appoints to administer this Plan, which shall have
general administrative authority concerning the Plan, and shall, subject to
Article 7, have the sole and absolute authority and discretion to resolve any
and all terms and conditions of any Awards and disputes concerning the Plan and
any Awards hereunder.

 
C.
“Board” means the board of directors of the Company.

 
D.
“Cause” means “cause” or a similar term set forth in the Participant's
employment agreement with the Company or, if no such agreement is then in
effect, shall mean (A) the Participant's material disregard of his
responsibilities, authorities, powers, functions or duties or failure to act,
(B) repeated or material negligence or misconduct by the Participant in the
performance of his duties, (C) appropriation (or attempted appropriation) of a
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company, (D) the commission by the Participant of any act of fraud, theft or
financial dishonesty with respect to the Company, or any felony or criminal act
involving moral turpitude or dishonesty on the part of the Participant, (E) the
Participant's habitual drunkenness or excessive absenteeism not related to
sickness, and/or (F) the material breach by the Participant of any provision of
his employment agreement that is not cured by the Executive within thirty (30)
days after written notice of breach has been delivered to the Participant by the
Company, unless such breach is incapable of cure (in which case the Participant
shall not be entitled to an opportunity to cure), in each case of clauses (A)
through (F) above, as determined by the Board in good faith.
   
E.
“Change in Control” shall mean a change in control of the Company which will be
deemed to have occurred after the date hereof if:
     
(a)  any “person” as such term is used in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, is or becomes the
beneficial owner, as such term is defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company representing at least 50%
of the combined voting power or common shares of the Company;

 
 
2

--------------------------------------------------------------------------------

 

  provided, however, that such term shall not include (A) the Company or any of
its subsidiaries, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s common shares, or (E) any person or group as used in
Rule 13d-1(b) under the Exchange Act;      
(b)  there is consummated a merger or consolidation of the Company or any of its
direct or indirect subsidiaries with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) more than 50% of the combined voting
power and common shares of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; or
     
(c)  there is completed a sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect, including a liquidation) other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity, more than
fifty percent (50%) of the combined voting power and common shares of which is
owned by shareholders of the Company in substantially the same proportions as
their ownership of the common shares of the Company immediately prior to such
sale.
    F. “Company” means MercadoLibre, Inc. and its consolidated subsidiaries, and
MercadoLibre, Inc.’s successors or assigns.      G. “Covered Termination” means
(i) a termination of a Participant’s employment by the Company without Cause and
for a reason other than the Participant’s death or disability (as determined
under Article 6(b)) or (ii) a Participant’s resignation from the Company with
Good Reason.    
H.
“Eligible Employee” means an individual who is designated by the Award Committee
as eligible for this Plan and who is employed by the Company as determined by
the Award Committee.
    I.
“Good Reason” means (i) a material diminution in the Participant’s duties,
functions and responsibilities to the Company without the Participant’s consent
or the Company preventing the Participant from fulfilling or exercising the
Participant’s materials duties, functions and responsibilities to the Company
without the Participant’s consent; (ii) a material reduction in the
Participant’s base salary or bonus opportunity or (iii) a requirement that the
Participant relocate the Participant’s employment more than fifty (50) miles
from the location of the Participant’s principal office without the consent of
the Participant.  A Participant’s resignation shall not be a resignation with
Good Reason unless the Participant gives the Company written notice (delivered
within thirty (30) days after the Participant knows of the event, action, etc.
that the Participant asserts constitutes Good Reason), the event, action, etc.
that the Participant asserts constitutes Good Reason is not cured, to the
reasonable satisfaction of the Participant, within thirty (30) days after such
notice and the Participant resigns effective not later than thirty (30) days
after the expiration of such cure period.
   
J.
“Market Value” of a Share, as of any date, means (i) the average closing sale
price of one Share as reported on a national stock exchange, including, but not
limited to, the NASDAQ Global Market (a “National Stock Exchange”) during the
60-trading day period (or such shorter period as the Shares are so listed)
ending on the last trading day immediately preceding such date; (ii) if the
Shares are not listed for trading on a National Stock Exchange during any day in
that 60-trading day period but are quoted on the Over-the-Counter-Bulletin Board
(the "OTCBB"), the mean between the closing bid and closing asked prices for the
Shares as quoted on the OTCBB during the 60-trading day period (or such shorter
period as the Shares are so quoted) ending on the last trading day immediately
preceding such date, (iii) if the Shares are not listed for trading on a
National Stock Exchange or quoted on the OTCBB during any day in that 60-trading
day period

 
 
3

--------------------------------------------------------------------------------

 
 

  and the shares were last traded on a National Stock Exchange, the average
closing sale price of one Share as reported on the National Stock Exchange
during the 90-trading day period ending on the last day the Shares were listed
for trading on such Exchange or (iv) if the Shares are not listed for trading on
a National Stock Exchange or quoted on the OTCBB during any day in that
60-trading day period and the shares were last traded on the OTCBB, the mean
between the closing bid and closing asked prices for the Shares as quoted on the
OTCBB during the 90-trading day period ending on the last day the Shares were
quoted on the OTCBB. For purposes of calculating benefits and valuing Shares on
or after a Change in Control, the term “Market Value” means the amount
determined under the preceding sentence determined as of the date on which the
Change in Control occurs..    
K.
“Minimum Eligibility Conditions” shall mean the minimum conditions established
by the Award Committee and approved by the Board that a Participant must meet in
order to be eligible to receive payments under any Award hereunder.
   
L.
“Participant” means an Eligible Employee who is designated as eligible to
receive an Award for services provided in 2009.  The designation of an
individual as a Participant under this Plan shall not provide the individual
with any rights to any future participation for any subsequent long term
retention plans that may be adopted by the Company in future years but, subject
to the terms of the Plan, an individual shall remain a Participant for purposes
of receiving a payment of Award until such individual ceases to be an Eligible
Employee.
   
M.
“Performance Goals” means any goals, metrics or other performance measures
established for a Participant for services provided in 2009, the attainment of
which will result in an Award becoming payable to the Participant, subject to
the terms of the Plan.  It is currently anticipated that Performance Goals
generally will be based on, and support, both individual and Company goals and
may also include goals established for the particular division, affiliate or
country in which the Participant is located.
   
N.
“Shares” means shares of Common Stock of the Company, $0.001 par value per
share.

 
Article 3.  
Participation; Performance Goals and Award Opportunities

 
The amount of the Award for each Plan Participant and the Performance Goals
applicable to such Award will be established by the Award Committee and
communicated to each Plan Participant.  The amount of each Award may be
different for each Participant or levels of Participants as determined by the
Award Committee.
 
The amount of each Award shall be enumerated as a specified amount, caluclated
in accordance with Article V hereof, of United States dollars, unless the Award
Committee determines the amount of any such Award in a local currency.  The
amount of each Award, to the extent it becomes payable, shall be paid, (i) in
the case of Award payments made before a Change in Control, in the form of cash,
Shares or any combination of cash and Shares (including, but not limited to,
either all cash or all Shares) as the Award Committee may deem appropriate and
desirable from time to time during the term of the Plan, or (ii) in the case of
Award payments on or after a Change in Control, in the form of cash only.  The
number of Shares issuable under an Award, if any, shall equal the quotient of
(a) divided by (b), where (a), the numerator, equals the U.S. dollar amount of
the Award that is payable in Shares, and (b), the denominator, equals the Market
Value of the Shares as of the close of business on the business day prior to the
date the Award is payable in any such year.  Any Shares issued hereunder as
payment of all or a portion of the Award as of any date shall be issued from the
Company’s 2009 Equity Compensation Plan, or any such amended or successor plan
thereto.
 
Article 4.  
Review of Participant’s Performance

 
Performance Goals will generally be set and determined for the 2009 calendar
year by the Award Committee.  The Award Committee , with input from the Company
officer responsible for each Participant, will evaluate such Participant’s
performance relative to the Performance Goals.
 
 
4

--------------------------------------------------------------------------------

 
 
Article 5.  
Payment of Awards

 
If a Participant does not satisfy the Minimum Eligibility Conditions, then the
Award shall be forfeited, and shall not become payable to such Participant under
this Plan.  If the Participant meets the Minimum Eligibility Conditions, the
Award shall become payable to the Participant in accordance with and subject to
the terms of this Article 5 and Article 6.
 
Subject to the following paragraph and Article 6, only if the Participant is
employed as an Eligible Employee on the date each portion of the Award is to be
paid to such Participant, the Award shall be payable as follows:
 

 
(1)
6.25% of the Award shall be payable to the Participant on or about March 31 of
each calendar year for a period of eight years starting in 2010; and

 

 
(2)
the Participant shall receive on or about March 31 of each calendar year for a
period of eight years starting in 2010, an Award payment equal in value to the
product of (i) multiplied by (ii), where (i) equals 6.25% of the Award and (ii)
equals the quotient of (a) divided by (b), where (a), the numerator, equals the
Market Value as of the applicable payment date and (b), the denominator, equals
$13.81 (the average closing price of the Company’s common stock on the NASDAQ
Global Market during the final 60 trading days of 2008).

 
This paragraph applies to each Participant who experiences a Covered Termination
on or after a Change in Control.  In that event, and notwithstanding the
preceding paragraph and the vesting and forfeiture provisions otherwise provided
in the Plan or any other agreement entered into in connection with or pursuant
to the Plan, a Participant described in the preceding sentence shall have a
vested and nonforfeitable right to each Award payment scheduled to be paid after
the date of the Covered Termination and the total of such Award payments shall
be paid to the Participant in a single cash payment within fifteen (15) days
after the date of the Covered Termination.


Notwithstanding anything in the Plan or any other agreement entered into in
connection with or pursuant to the Plan, if the provisions of the Deficit
Reduction Act of 1984 ("DEFRA") or Section 280G of the Internal Revenue Code of
1986, as amended (“Code”) relating to "excess parachute payments" (as defined by
the Code) shall be applicable to any payment of an Award under the Plan, then
the total amount of such payment shall be reduced by the least amount necessary
such that the provisions of DEFRA and Section 280G of the Code relating to
"excess parachute payments" shall no longer be applicable to any payment of an
Award or any other compensation that is subject to Section 280G of the Code;
provided, however, that the Company shall use its commercially reasonable
efforts to obtain the requisite approvals so that the limiting provisions of
DEFRA and Section 280G of the Code would not be applicable to such payment.
 
Article 6.  
Termination of Employment; Forfeitures

 
(a)           Except as provided in Article 5 with respect to a Covered
Termination on or after a Change in Control, participation in the Plan shall
cease immediately upon a Participant’s retirement, resignation or termination of
employment as an Eligible Employee for any reason or, if determined by the Award
Committee, upon the Participant’s death or disability.  Disability will be
determined under the Company’s long term disability plan, if any, or upon
receipt of a letter of determination or similar of the Participant’s complete
disability by the applicable governmental authority under local applicable law,
which complete disability entitles the Participant to disability payments under
local law.
 
(b)           Except as provided in Article 5 with respect to a Covered
Termination on or after a Change in Control, the portion of any Award under this
Plan that has not been actually paid to the Participant prior to the date of
such resignation or other termination of employment shall be forfeited, except
that the Award Committee, in its discretion, may pay all or part of the amount
that remains payable under an Award upon the disability or death of the
Participant in accordance with such rules or procedures established by the Award
Committee; provided, however, that any amount of the Award payment that the
Award Committee determines to pay shall be no later than March 15 of the year
following the year that the Participant’s employment ends on account of
disability or death.  Notwithstanding any provision of the Plan to the contrary,
any Award paid to the Participant shall be subject
 
 
5

--------------------------------------------------------------------------------

 
to recovery by the Company in the event that the Participant is terminated for
Cause and shall, to the extent permitted by law, be subject to recovery from any
amounts owed by the Company to the Participant, including, but not limited to,
offsetting any amounts owed under the Plan to the Company against any amounts
otherwise owed to the Participant by the Company.
 
(c)           If the Award Committee decides to pay all or part of an Award
after the death of a Participant in accordance with this Section 6, the
Participant may designate in writing one or more persons (“beneficiary”) to
receive any unpaid portion of the Participant’s Award upon the death of the
Participant.  By similar action, the Participant may designate a change of
beneficiary at any time, which change shall be effective only upon receipt by
the Award Committee of said notice.  The last such designation form filed with
the Award Committee prior to the Participant’s death shall control.  The Award
Committee may establish a form or other requirements for such designation.  If
the Participant designates his spouse as a beneficiary, the divorce of
Participant shall automatically revoke that designation of his spouse as
beneficiary except to the extent otherwise provided in a subsequent beneficiary
designation filed by the Participant with the Award Committee.  In the absence
of a written designation, or in the event the Participant dies without a
beneficiary surviving him, any amount payable on account of his death shall be
paid to the surviving spouse of the Participant or if none, to the Participant’s
estate.  A beneficiary of a Participant shall have no interest or rights
hereunder during the lifetime of the Participant.
 
Article 7.  
Administrative Provisions

 
A.
The Plan was approved by the Board on July 15, 2009 to be effective as of
January 1, 2009 for all services provided by Participants in 2009 and was
amended and restated as set forth herein effective January 1, 2013.
   
B.
Unless the Board provides otherwise, the Plan shall be administered and
interpreted by the Award Committee, which has been provided absolute authority
hereunder to administer the Plan.  The Board and its members, the members of the
Award Committee and any other individual who may, from time to time, have been
delegated responsibility with respect to the administration of this Plan
(collectively, “Authorized Persons”), shall have the full authority, discretion
and power necessary or desirable to administer and interpret this Plan, in
accordance with the Plan terms.  Benefits under the Plan shall be payable only
if the Authorized Persons in their respective sole and absolute discretion
determine that any such benefits are properly payable under the Plan.  Without
in any way limiting the foregoing, all Authorized Persons shall have complete
authority, sole discretion and power to: (i) determine the Participants;
(ii) determine the Performance Goals applicable to each Participant, as well as
the relative weighting of each such Performance Goals to determine eligibility
for payment of an Award hereunder; (iii) evaluate and determine the performance
of Participants; (iv) determine the amount of the Award for each Participant;
(v) interpret the provisions of this Plan and any other documentation used in
connection with this Plan, including documentation specifying individual
Participant Performance Goals, Award opportunities and the like; (vi) establish
and interpret rules, regulations and procedures (written or by practice) for the
administration of the Plan; and (vii) make all other determinations and take all
other actions necessary or desirable for the administration or interpretation of
this Plan.  The express grant in the Plan of any specific power to Authorized
Persons shall not be construed as limiting any power or authority of such
Authorized Person.  All actions, decisions and interpretations of the Authorized
Persons shall be final, conclusive and binding on all parties.  All expenses of
administering the Plan shall be borne by the Company.
   
C.
Nothing in this Plan shall be deemed by implication, action or otherwise to
constitute a contract of employment or otherwise to impose any limitation on any
right of the Company to terminate a Participant’s employment at any time for any
or no reason.
   
D.
A Participant shall have no right to anticipate, alienate, sell, transfer,
assign, pledge or encumber any right to receive any Award made under the Plan,
nor will any Participant have any lien on any assets of the Company by reason of
any Award made under the Plan.

 
 
6

--------------------------------------------------------------------------------

 
E.
The Company shall have the right to deduct or withhold, or require a Participant
to remit to the Company, any taxes required by law to be withheld from Awards
made under this Plan.
   
F.
The Plan may be amended, suspended or terminated at any time and from time to
time, by action of the Board or the Award Committee, but in any event, the Plan
will be terminated no later than upon the last date the Company pays all
Participants any and all amounts that may due under the Plan and no amounts
remain due and payable under the Plan to any person as determined by Award
Committee.  The preceding sentence to the contrary notwithstanding, on and after
a Change in Control, no amendment, suspension or termination of the Plan that
adversely affects the rights of a Participant (or the beneficiary of a deceased
Participant who has not received payment of an amount approved by the Award
Committee under Article 6), shall be effective without the written consent of
that Participant or beneficiary. 
   
G.
The adoption of the Plan does not imply any commitment to continue to maintain
the Plan, or any modified version of the Plan, or any other plan for incentive
compensation for such Participant for any period of time.  Neither the adoption
of this Plan, its operation, nor any documents describing or referring to this
Plan (or any part thereof) shall confer upon any employee any right to continue
in the employ of the Company or in any way affect any right and power of the
Company to terminate the employment of any employee at any time without
assigning a reason therefor.
   
H.
This Plan, insofar as it provides for Awards, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by Awards under the Plan.  Any liability of the Company to any
person with respect to any Awards under this Plan shall be based solely upon any
contractual obligations which may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
   
I.
In order to be effective, any amendment of this Plan or any Award must be in
writing and made by the Award Committee.  No oral statement, representation,
written presentation or the like shall have the effect of amending or modifying
this Plan or any Award, or otherwise have any binding effect on the Company, the
Board, the Chief Executive, the Award Committee or any individual who has been
delegated authority to administer this Plan.
   
J.
The Plan shall be construed in accordance with and governed by the substantive
laws of the State of Delaware, without regard to principles of conflicts of law.
   
K.
In case any provision of the Plan shall be held illegal or void, such illegality
or invalidity shall not affect the remaining provisions of this Plan, but shall
be fully severable, and the Plan shall be construed and enforced as if said
illegal or invalid provisions had never been inserted herein.
   
L.
Except for their own gross negligence or gross misconduct regarding the
performance of the duties specifically assigned to them under, or their willful
breach of the terms of this Plan, the Company (and its affiliates), Board and
its members, the Award Committee and its members, and any other entity or
individual administering any aspect of this Plan shall be held harmless by the
Participants and their respective representatives, heirs, successors, and
assigns, against liability or losses occurring by reason of any act or omission
under the Plan.
    M.
No Shares shall be issued, no certificate for Shares shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements) and the rules of all stock exchanges on which the
Company’s shares may be listed.  The Company shall have the right to rely on an
opinion of its counsel as to such compliance.  Any share certificate issued to
evidence the issuance of Shares under this Plan may bear such legends and
statements as the Award Committee may deem advisable to assure compliance with
federal and state laws and regulations.  No Shares shall be issued, no
certificate for shares shall be delivered, and no payment shall be

 
 
7

--------------------------------------------------------------------------------

 
 

  made under this Plan until the Company has obtained such consent or approval
as the Award Committee may deem advisable from regulatory bodies having
jurisdiction over such matters.     N.
Should the Company effect one or more stock dividends, stock splits,
subdivisions or consolidations of Shares or other similar changes in
capitalization, then the maximum number of Shares that may be issued under this
Plan shall be proportionately adjusted and the terms of outstanding Awards shall
be adjusted as the Award Committee shall determine to be equitably
required.  Any determination made under this Article 7(N) by the Award Committee
shall be final and conclusive.  The issuance by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services, either upon direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, Awards.
           

 
Executed on the _____ day of _____, 2013 to be effective as of the 1st day of
January, 2013.
 
MercadoLibre, Inc.








By:          __________________________________
 
 
 
 
 
 
 8

--------------------------------------------------------------------------------